Exhibit 16.1 Bank of America Financial Center iverside Suite 430 Spokane, WA 99201 United States of America June 24, 2011 Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 RE: HuntMountain Resources, Ltd. We have read the statements HuntMountain Resources, Ltd. has included under Item 4.01 of the Form 8-K report filed regarding the recent change of auditors. We agree with such statements made regarding our firm. We have no basis to agree or disagree with other statements under made under Item 4.01. Yours truly, /s/ BehlerMick PS BehlerMick PS
